Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant’s argument related to MacLeod does not disclose a second cavity portion that is formed between the at least one first cavity portion and the runner and that corresponds to the baseboard, as required by claim 1. The role of the hot-runner system in MacLeod is to pour molten plastic into a cavity.  While the mold material in MacLeod can be poured, the claimed structure itself appears to broadly encompass the mold cavities and the hot runner of MacLeod.   The claimed second cavity is similar in structure to the runner-800, and there’s no additional structural limitation to differentiate from the MacLeod reference. Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
	Applicant also argues that as claimed, a foamed admixture is discharged from the runner 21 and is scattered in many directions through a collision with the collision portion 30, and is supplied to the first cavity portion 25P via the second cavity portion 26. So, if MacLeod were combined with Maegawa, one of ordinary skill in the art would have only provided the collision portion in a flow path for pouring resin into a cavity. The applied references do not contemplate a collision portion that is provided in the cavity itself as the mold for forming the core. 
	However, Maegawa discloses a core molding device that molds a core including at least one core body and a runner communicating with the cavity (Figure 3, runner-20, cavity-21, [0035] ) ; MacLeod discloses that one collision portion which is formed by the mixing elements/inserts with which the  melt supplied to the cavity is able to collide/mix forming the melt flow structures-810 before reaching the at least one first cavity portion/channel-808 is formed/agitated at the second cavity portion/ channel in runner-800 (Figure 11,[0064]), therefore the claimed structural limitation is taught by combination of  Maegawa and Macleod. 
Claim Objections
Claim 1 objected to because of the following informalities:  Line 12 has been amended to read “the second cavity” in response to the previous 112 rejection. This appears to have been a typo for -the second cavity portion- as there is no -a second cavity- introduced elsewhere in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claim(s) 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maegawa (US 20160228942) in view of MacLeod (US 20120156323).
6.	Regarding Claim 1, Maegawa discloses a core molding device that molds a core including at least one core body and a baseboard, the core molding device comprising (Figure 3, [0038]) : a molding die that has a cavity complementary to the core (Figure 3, [0008], [0009]), and a runner communicating with the cavity (Figure 3, runner-20, cavity-21, [0035] ); and a material supply unit that supplies a foamed admixture to the runner of the molding die (Figure 3,[0038], cylinder-1, runner-20), wherein the cavity includes at least one first cavity portion corresponding to the at least one core body (Figure 3), and a second cavity portion that is formed between the at least one first cavity portion and the runner and that corresponds to the baseboard (Figure 3, core print part-23, [0038]) but does not teach a collision portion. 
	In the same field of endeavor pertaining to the art, MacLeod discloses melt flows through a channel, where the collision/mixing elements (inserts) are included in the melt flow points where the melt is divided into different cavities/channels (Figure 11-14, [0028], [0064]). The second cavity portion is somewhat similar to another runner. MacLeod discloses that the foamed admixture is supplied to the at least one first cavity portion/channel-808 via the second cavity portion, / runner-800 upon being supplied to the second cavity (Figure 11, [0064]), one collision portion which is formed by the mixing elements/inserts with which the  melt supplied to the cavity is able to collide/mix forming the melt flow structures-810 before reaching the at least one first cavity portion/channel-808 is formed/agitated at the second cavity portion/ channel in runner-800 (Figure 11,[0064]).
7.	It would be obvious for one ordinary skilled in the art to modify Maegawa with the collision points/ inserts are formed in the melt channel taught by MacLeod for improving the shear profile in the channel ([0028], MacLeod).
Regarding Claim 2, MacLeod discloses that the collision point/mixing elements (inserts) is arranged close to the discharge port of the runner (Figure 11, melt flow structure-810 are configured to mix/collide which are closed to the discharge port [0064]).
Regarding Claim 3, MacLeod discloses one collision portion and the at least one first cavity portion are aligned in this sequence along a discharge direction of the runner (Figure 11 discloses melt flow structure-810 as an insert is closed to the discharge port aligned with the channels-808 along a discharge direction of the runner).
Regarding Claim 4, MacLeod discloses at least one collision portion is formed in such a manner as to protrude from at least one of two opposed inner surfaces of the second cavity portion toward the other (Figure 11 showing the collision points/ inserts protruding from two opposed inner surface of the channel in the runner-800).
Regarding Claim 7, MacLeod discloses that one collision portion is formed such that the foamed admixture that has collided with the one collision portion bounces back toward the discharge port of the runner (Figure 11, melt flow structures are configured to mix/collide the melt flow which are aligned in a perpendicular surface, that can cause a bounce back toward the discharge port, [0064]).
Regarding Claim 9, Maegawa discloses one first cavity portion includes a plurality of first cavity portions (Figure 3, first cavity portion-21).
Regarding Claim 10, MacLeod discloses one collision portion includes a plurality of collision portions, and TSN201910466US00 TFN191037-US 15the collision portions are formed apart from one another (Figure 11, few collision points/inserts are formed -810).  Fig. 11 might have 2 collision portions that correspond to the two entrances to the first cavity portion 808; para [0064] in Macleod discloses that the melt-flow control structures (810) are substantially chevron shaped to provide a plurality of undulating channels that are configured to split the melt flow.
It would be obvious for one ordinary skilled in the art to interpret that melt floe structures are split to each channel-808 so that collision portions will correspond to the first cavity portions/808 i.e. each individual channel and then recombine the melt flow to get a homogenous stream ([0064]).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maegawa (US 20160228942) and MacLeod (US 20120156233) as applied in Claim 1, in view of Olaru (US 20160185021).
Regarding Claim 5, the combination of Maegawa/MacLeod discloses all the limitation of Claim 1related to collision portion/inserts in a runner/cavity except heating unit, a control unit that controls the heating unit; and a and a measurement unit that is arranged at the at least one collision portion to measure a temperature of the at least one collision portion, the control unit controls the heating unit based on a measurement result of the measurement unit. In the same endeavor pertaining to molding apparatus, Olaru discloses heating unit, a control unit that controls the heating unit; and a measurement unit/thermocouple that is arranged at the cavity to measure a temperature; the control unit controls the heating unit based on a measurement result of the measurement unit ([0015], [0016], [0033]-[[0036], [0038]).
It would have been obvious for one ordinary skilled in the art to combine the teachings of Maegawa/MacLeod collision portions/inserts which are inside the runner/cavity with Olaru’ heating unit located in the cavity so that the controller can adapt accordingly based on the heat delivered from the heater ([0039], Olaru).
Regarding Claim 6, Olaru discloses that heating unit, a control unit that controls the heating unit; and a measurement unit/thermocouple that is arranged at the cavity to measure a temperature of the at least one collision portion, the control unit controls the heating unit based on a measurement result of the measurement unit ([0015], [0016], [0033]- [0036], [0038]). However, combination of Maegawa/MacLeod with Olaru didn’t specifically disclose that control unit controls the at least one heating unit based on the measurement result of the measurement unit, in such a manner as to mitigate a fall in temperature of the at least one collision portion. However, one of ordinary skill would understand that these collision elements would impact melt temperature by intruding into the cavity and the can be adjusted by the thermocouple/measurement unit in the cavity.
Allowable Subject Matter
18 	Claim 8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Regarding Claim 8, MacLeod discloses different shapes of collision points/inserts as shown in Figure 3 (inserts-310) and Figure 11 (inserts-810). MacLeod didn’t disclose that at least one collision portion has an opposite surface facing the discharge port of the runner, and the opposite surface is recessed in a direction away from the discharge port of the runner is deemed novel.
Regarding Claim 11, Macleod discloses the at least one collision portion includes a fixed die side collision portion and a movable die side collision portion, and the fixed die side collision portion and the movable die side collision portion are butted against each other (Figure 1, [0045],  908/stationary -910/moveable). Macleod didn’t particularly disclose that the collision portions are split between the two portions of the mold (see applicant’s Fig 3) which is deemed novel.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741